Citation Nr: 0924953	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of death of 
the Veteran.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1944 to May 1946.  
The Veteran died in December 2007.  The appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Certificate of Death shows that the immediate cause of 
the Veteran's death on December [redacted], 2007 was cardiac arrest, 
due to (or as a consequence of) septic shock, due to (or as a 
consequence of) intra-abdominal infection.  

2.	At the time of the Veteran's death, he was service 
connected for posttraumatic stress disorder (PTSD) and 
residuals of cold injuries to his upper and lower 
extremities.  

3.	The competent medical evidence shows that cardiac arrest 
and septic shock were contributed to by chronic obstructive 
pulmonary disease (COPD) which was increased by anxiety 
associated with PTSD.  




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed materially and substantially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

In this case, the Veteran died in December 2007.  The 
Certificate of Death shows that the immediate cause of the 
Veteran's death was cardiac arrest, due to (or as a 
consequence of) septic shock, due to (or as a consequence of) 
intra-abdominal infection.  At the time of the Veteran's 
death, he was service connected for, among other 
disabilities, PTSD.  The appellant contends that the 
Veteran's death should be service connected because PTSD 
increased his anxiety which aggravated his COPD contributing 
to his cardiac arrest and septic shock. 

The appellant submitted a January 2008 letter from a private 
physician.  The physician indicated that she had treated the 
Veteran for three and a half years prior to his death.  The 
physician noted that the causes of death were cardiac arrest 
and septic shock, which she opined were significantly 
contributed to by his severe COPD.  The physician also opined 
that COPD was made worse by his anxiety which was directly 
related to PTSD.  The Board finds that this opinion is 
probative because of the familiarity of the physician with 
the Veteran and his medical conditions.  Clearly the 
physician was familiar with the Veteran's history and his 
prior clinical records.  Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994).  

The Board acknowledges the VA opinion in March 2008.  This 
opinion only pertains to whether the cold injuries 
contributed to the Veteran's death.  This opinion does not 
address if PTSD contributed to the Veteran's death.  As such, 
this opinion is not probative as to what affect PTSD had on 
the Veteran's death.  

The Board finds that the private physician's opinion is 
competent medical evidence to show that PTSD was a 
contributory cause of death.  The private physician's opinion 
shows that PTSD contributed substantially to the veteran's 
death by increasing the Veteran's anxiety, which increased 
his COPD which contributed to his causes of death, namely 
cardiac arrest and septic shock.  Therefore, the Board finds 
that service connection for the Veteran's death is warranted.  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of death of the Veteran is 
granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


